COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS
 CITY OF IRVING, TEXAS,               '
                                                No. 08-12-00223-CV
                      Appellant,      '
                                                   Appeal from the
 v.                                   '
                                                  68th District Court
 WILLIAM N. BARSTOW,                  '
                                               of Dallas County, Texas
                                      '
                      Appellee.
                                       '       (TC# DC-11-13496-C)

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion to withdraw and dismiss the

appeal and remand the case to the trial court for entry of an agreed judgment. TEX. R. APP. P.

42.1(a)(2). Where parties have reached an agreement, we are authorized to set aside the judgment

without regard to the merits and remand the case for rendition of judgment in accordance with the

agreement. TEX. R. APP. P. 42.1(a)(2)(B). However, Rule 42.1(a)(2)(B) does not authorize a

reviewing Court to dismiss the appeal of settling parties who seek to effectuate their agreement by

rendition in the trial court. Id. Therefore, the motion is denied in part and granted in

part. Appellant’s request to dismiss the appeal is denied. To effectuate the parties’ desire to

obtain an agreed judgment, we set aside the trial court judgment and remand the case to the trial

court for rendition of judgment in accordance with the parties’ agreement. Pursuant to the parties’

agreement, costs are taxed against the party incurring them. See TEX. R. APP. P. 42.1(d).


                                              GUADALUPE RIVERA, Justice
November 7, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.